NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORTH COUNTY COMMUNICATIONS                     No.    17-56438
CORPORATION, a California corporation,
                                                D.C. No.
      Plaintiff-counter-                        3:09-cv-02685-CAB-JLB
      defendant-Appellant,

 v.                                             MEMORANDUM*

SPRINT COMMUNICATIONS
COMPANY, L.P., a Delaware limited
partnership,

      Defendant-counter-claimant-
      Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                             Submitted June 4, 2018**
                             San Francisco, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and RICE,*** Chief District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
We AFFIRM for the reasons given by the district court.




                                 2